                    Case 19-12284-KG          Doc 8      Filed 10/27/19        Page 1 of 24



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:
                                                          Chapter 11
    ZUMOBI, INC.,1
                                                          Case No. 19-12284 (KG)
                     Debtor.


           MOTION OF DEBTOR FOR ENTRY OF ORDER PURSUANT TO
     SECTIONS 105, 361, 362, 363(C), 364(C)(1), 364(C)(2), 364(D)(1), 364(E) AND 507 OF
        THE BANKRUPTCY CODE (I) AUTHORIZING DEBTOR TO (A) OBTAIN
         POSTPETITION SECURED FINANCING FROM ESW CAPITAL, LLC;
             AND (B) PAY CERTAIN RELATED FEES AND CHARGES;
                     AND (II) SCHEDULING A FINAL HEARING

             Zumobi, Inc., as debtor and debtor-in-possession (the “Debtor”), files this motion (the

“Motion”)2 for the entry of an financing order (the “DIP Order”), substantially in the form

(interim) attached hereto as Exhibit A, (a) authorizing the Debtor to obtain post-petition financing

(the “DIP Financing”); (b) granting liens and superpriority claims with respect to such post-

petition financing; (c) modifying the automatic stay to the extent necessary to effectuate the terms

and conditions of the DIP Order; and (d) granting related relief. In further support of this Motion,

the Debtor respectfully states as follows:

                                     JURISDICTION AND VENUE

             1.     The United States Bankruptcy Court for the District of Delaware (the “Bankruptcy

Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.




1
         The last four digits of the Debtor’s federal tax identification number are 0014. The Debtor’s registered
agent’s address is Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808.
2
         Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the DIP Order.



11327705/1
                Case 19-12284-KG          Doc 8    Filed 10/27/19      Page 2 of 24



         2.     This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2), and

the Debtor confirms its consent pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”) to the entry of a final order by the Court in connection with this Motion to the

extent that it is later determined that the Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

         3.     The statutory bases for the relief requested herein are sections 105, 361, 362, 363,

364, 503, and 507 of Title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002,

4001, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

Local Rules 2002-1(b) and 4001-2.

                                          BACKGROUND

         4.     On October 25, 2019 (the “Petition Date”), the Debtor filed with this Court a

voluntary petition for relief under chapter 11 of the Bankruptcy Code commencing this bankruptcy

case (the “Chapter 11 Case”). The Debtor continues to operate its business and manage its

property as a debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         5.     No trustee, examiner, or creditors’ committee has been appointed in the Chapter 11

Case.

         6.     The factual background regarding the Debtor, including its business operations, its

capital and debt structures, and the events leading to the filing of this Chapter 11 Case, is set forth

in detail in the Declaration of Ken Willner in Support of Debtor’s Chapter 11 Petition and First

Day Motions (the “Willner Declaration”) filed with the Court (the “First Day Declaration”) and

fully incorporated herein by reference.




                                                  2
11327705/1
                  Case 19-12284-KG             Doc 8      Filed 10/27/19         Page 3 of 24



    A. The ESW Plan and the DIP

         7.      As detailed in the Willner Declaration, after extensive good faith, arm’s-length

negotiations by and among the Debtor, the Noteholders and ESW Capital, LLC (“ESW”), the

Debtor determined that it was in the best interest of the Debtor, its creditors and other parties-in-

interest to seek confirmation of a plan of reorganization (the “Plan”), with ESW as the plan

sponsor (the “Plan Sponsor”).

         8.      The Debtor has also filed the Debtor’s Motion for Entry of an Order (A)

Authorizing the Debtor to Assume the Restructuring Support Agreement and (B) Granting Related

Relief (Docket No. 7) (the “RSA Motion”). Attached to the RSA Motion is the Restructuring and

Support Agreement (the “RSA”) detailing the binding terms and conditions, resulting from good

faith, arms’ length negotiations between the Debtor, the Noteholders, and ESW, to support the

Debtor’s restructuring process.

         9.      The RSA also contemplates that ESW will fund up to $500,000 on a postpetition

basis, in its capacity as a post-petition lender (the “DIP Lender”), to cover the operating and

administrative expenses associated with preserving the Debtor’s operations and running a chapter

11 process through a plan effective date.

         10.     The Plan will provide substantial value to the Debtor and its estate. Under the Plan

as contemplated by the RSA, the Plan Sponsor will fund (i) $750,000 in cash consideration on the

Effective Date, plus (ii) up to another $150,0003 (the “Consideration”).


3
         The Plan Sponsor has agreed to leave behind the Debtor’s accounts receivable and cash as reflected on the
Debtor’s balance sheet (“Cash-on-Hand”) as of the Plan Effective Date for creditors, up to a maximum of $150,000.
To the extent that Cash-on-Hand as of the Effective Date totals less than $150,000, the Plan Sponsor will fund
additional cash under the Plan such that the total of Cash-on-Hand plus additional funded cash will equal $150,000,
provided that at least this amount of cash remains available under the DIP Note as of the Effective Date. Example 1:
if the Debtor has $50,000 in Cash-on-Hand as of the Effective Date, and $200,000 remains undrawn under the DIP
Note as of the Effective Date, the Plan Sponsor will fund $100,000 in additional cash under the Plan (such that Cash-
on-Hand plus funded cash equals $150,000). Example 2: if the Debtor has $50,000 in Cash-on-Hand as of the
Effective Date, and $20,000 remains undrawn under the DIP Note as of the Effective Date, the Plan Sponsor will fund


                                                         3
11327705/1
                  Case 19-12284-KG             Doc 8     Filed 10/27/19        Page 4 of 24



         11.     Moreover, the Debtor’s Noteholders, who are owed in the aggregate amount of no

less than $10,929,337 by the Debtor and would otherwise be entitled to share pro rata in recoveries

to holders of allowed general unsecured claims, have agreed that they will share in such recoveries

only after all allowed other general unsecured claims have first recovered a 30% recovery.

Additionally, the DIP Lender has agreed that, subject to the occurrence of the Effective Date, the

DIP Loan will not be repaid out of the Consideration. Rather, the DIP Lender shall have the option,

on account of being the holder of the DIP Lender claim (the “DIP Lender Claim”), to convert a

portion of the outstanding allowed DIP Lender Claim into shares of equity of the reorganized

Debtor (“New Equity”) at a rate of 10% of the Allowed DIP Lender Claim for 60 shares of New

Equity, up to a maximum of 100% of the Allowed DIP Lender Claim for 600 shares out of the

total 1000 shares of New Equity (the “Subscription Option”). The remainder of the DIP Lender

Claim, if any, after the DIP Lender’s exercise of the Subscription Option, shall be repaid via the

funding of additional consideration by Plan Sponsor or cancellation of such amounts advanced

under the DIP.4

         12.     This Motion seeks approval of the DIP Facility to fund ordinary course working

capital needs and chapter 11 administrative expenses through the effective date of the Plan. As set

forth in the Willner Declaration, the DIP Facility represents the best source of financing available

to the Debtor under the circumstances, and was negotiated at arm’s length with the DIP Lender,

resulting in terms that the Debtor submits are reasonable and appropriate to meet the Debtor’s

financing needs during the Chapter 11 Case.




$20,000 in additional cash under the Plan (such that Cash-on-Hand plus funded cash equals $70,000). Example 3: if
the Debtor has 200,000 in Cash-on-Hand as of the Effective Date, then it will be permitted to keep $150,000 of that
amount (from accounts receivable before cash), and it will not receive any additional cash from the Plan Sponsor.
4
         For the avoidance of doubt, undrawn amounts under the DIP Note as of the Effective Date shall not comprise
estate property, or be drawn by the Debtor for any purpose other than pursuant to the Budget.


                                                        4
11327705/1
                  Case 19-12284-KG            Doc 8      Filed 10/27/19        Page 5 of 24



         13.     The Debtor has not been able to obtain an alternative financing commitment on

terms better than those proposed by the DIP Lender. Importantly, if the Debtor were to obtain an

alternative source of financing other than the DIP Facility, ESW would be entitled to terminate the

RSA to the detriment of estate stakeholders.

         14.     Specifically, the DIP Facility provides for:

                 (a)      a multiple draw term loan credit facility of up to a maximum of $500,000
                          (the “Stated Principal Amount”), secured by a first priority lien on any
                          and all pre- and post-petition property of the Debtor and/or its estate,
                          whether existing on the Petition Date or thereafter acquired, except certain
                          limited excluded assets; and

                 (b)      borrowings and disbursements to be made pursuant to the terms of the
                          budget attached to the DIP Note as Exhibit A (as may be modified from
                          time to time with the consent of the DIP Lender in its sole discretion, but
                          without need for further Court order, the “Budget”), provided, however,
                          that under no circumstance shall such borrowings and disbursements be for
                          an amount in excess of the Stated Principal Amount.

                       TERMS AND CONDITIONS OF THE DIP FACILITY

         15.     The following chart contains a summary of the salient terms of the proposed DIP

Facility, together with references to the applicable sections of the relevant source documents, in

accordance with Bankruptcy Rule 4001(b)(1)(B) and (c)(1)(B) and Local Rule 4001-2.5

      Rule Citation                                 Summary of Material Terms

    Borrower                Zumobi, Inc., as debtor and debtor-in-possession. See DIP Order,
                            Preamble; DIP Note (attached as Exhibit 1 to DIP Order), Preamble.
    Bankruptcy Rule
    4001(c)(1)(B)

    DIP Lender              ESW Capital, LLC. See DIP Order at p. 2; DIP Note, Preamble.

    Bankruptcy Rule
    4001(c)(1)(B)

5
         The summaries contained in this Motion are qualified in their entirety by the provisions of the documents
referenced. To the extent anything in this Motion is inconsistent with such documents, the terms of the applicable
documents shall control. Capitalized terms used in this summary chart but not otherwise defined shall have the
meanings ascribed to them in the DIP Order or the DIP Note as applicable.


                                                        5
11327705/1
                Case 19-12284-KG      Doc 8     Filed 10/27/19     Page 6 of 24



     Rule Citation                         Summary of Material Terms


 Commitment            The DIP Facility shall include loans to be advanced and made available
                       to the Debtor in the aggregate maximum principal amount of $500,000.
 Bankruptcy Rule       See DIP Order, ¶ 1; DIP Note, Preamble.
 4001(c)(1)(B)

 Local Rule 4001-
 2(a)(ii)

 Term                  Except with respect to the payment of the Carve-Out (as defined
                       herein), the DIP Lender’s agreement to provide the DIP Financing in
 Bankruptcy Rule       accordance with the DIP Documents shall immediately and
 4001(b)(l)(B)(iii),   automatically terminate (except as the DIP Lender may otherwise agree
 4001(c)(1)(B)         in writing in its sole discretion, subject to Paragraph 10 of the DIP
                       Order), upon the earliest to occur of any of the following: (i) December
 Local 4001-2(a)(ii)   11, 2019; (ii) the date of final indefeasible payment and satisfaction in
                       full in cash of the DIP Obligations; (iii) the entry of an order by the
                       Court granting a motion by the Debtor to obtain additional financing
                       from a party other than DIP Lender under section 363 or 364 of the
                       Bankruptcy Code unless the proceeds from such financing are used to
                       immediately repay in cash all of the DIP Obligations or unless such
                       financing is subordinate to the DIP Obligations and consented to in
                       writing by the DIP Lender; (iv) the dismissal of the Chapter 11 Case or
                       the conversion of the Chapter 11 Case into a case under chapter 7 of
                       the Bankruptcy Code; (v) the DIP Order is stayed, reversed, vacated,
                       amended or otherwise modified in any respect without the prior written
                       consent of the DIP Lender; (vi) the Effective Date of the Plan; or (vii)
                       upon five (5) business days’ written notice of any Event of Default. See
                       DIP Order, ¶ 10.

 Use of Post-Petition Unless otherwise agreed to by the DIP Lender, the Debtor shall use the
 Facility and Cash    proceeds of the DIP Facility solely for operating working capital
 Collateral           purposes and chapter 11 administrative costs in the amounts and
                      otherwise in accordance with and for the purposes provided for in the
 Bankruptcy Rule      approved Budget.
 4001(b)(l)(B)(ii)
                      Subject to the terms of the DIP Order, the Debtor shall be permitted to
 Local Rule 4001-     pay compensation and reimbursement of reasonable fees and expenses
 2(a)(ii)             of the Estate Professionals allowed and payable under sections 328,
                      330 or 331 of the Bankruptcy Code, as the same may be due and
                      payable, that constitute pre-Termination Date expenses and such
                      payments shall not reduce or be deemed to reduce the post-
                      Termination Date fees and expenses.



                                               6
11327705/1
                 Case 19-12284-KG      Doc 8    Filed 10/27/19      Page 7 of 24



     Rule Citation                          Summary of Material Terms

                       Nothing shall restrict the ability of any party to investigate or object to
                       a disclosure statement or a plan of reorganization. The Carve-Out,
                       proceeds from the DIP Financing and/or Cash Collateral may be used
                       to pay approved fees and expenses of Estate Professionals employed by
                       the Committee, if any, in connection therewith.

                       See DIP Order, ¶¶ 3, 12; DIP Note § 3(a).

 Fees                  None.

 Bankruptcy Rule
 4001(c)(1)(B)

 Local Rule 4001-
 2(a)(ii)


 Interest Rates        4% per annum, provided the DIP Facility is not in default; 12% per
                       annum upon default. See DIP Order, ¶ 7; DIP Note, § 2(a) & (b).
 Bankruptcy Rule
 4001(c)(1)(B)

 Local Rule 4001-
 2(a)(ii)


 Indemnification       The Debtor agrees to indemnify, defend, and hold harmless the DIP
                       Lender, each of its affiliates, and each of their respective officers,
 Bankruptcy Rule       directors, employees, agents, advisors, attorneys, and representatives
 4001(b)(1)(B)(ix)     from and against all losses, claims, liabilities, damages, and expenses
                       (including, without limitation, fees and expenses of counsels) for any
                       actions, omissions, or events arising from or directly related to the DIP
                       Facility, except to the extent resulting from the DIP Lender’s gross
                       negligence or willful misconduct. See DIP Order, ¶ 16.

 Conditions of         The obligation of the DIP Lender to make advances is subject to
 Borrowing             customary borrowing conditions and certain plan milestones,
                       including: approval of the DIP Order (a) on an interim basis by
 Bankruptcy Rule       October 30, 2019, and (b) on a final basis by November 29, 2019. See
 4001(c)(1)(B)         DIP Note, §§ 1(e), 4(a).

 Local Rule 4001-
 2(a)(ii)



                                               7
11327705/1
              Case 19-12284-KG       Doc 8     Filed 10/27/19     Page 8 of 24



     Rule Citation                         Summary of Material Terms

 Budget               A budget mutually agreed upon by the Debtor and the DIP Lender in
                      an amount not to exceed $500,000, as may be modified from time to
 Bankruptcy Rule      time by the Debtor with the consent of the DIP Lender in its sole
 4001 (c)(1)(B)       discretion, but without need for further Court order.

 Local Rule 4001-     See Budget attached to the DIP Note as Exhibit A; DIP Order, ¶ 6.
 2(a)(ii)
 Reporting            Standard or ordinary reporting requirements including, without
 Information          limitation: (i) Budget related information; (ii) providing copies of, or
                      access to, the Debtor’s books and records and other information, and
 Bankruptcy Rule      discussing with the DIP Lender the business and other matters relating
 4001(c)(l)(B)        to the Debtor; (iii) and providing notice of certain litigation and other
                      proceedings. See DIP Note, §§ 1(b), 3.
 Local Rule 4001-
 2(a)(ii)

 Variance Covenant    Notwithstanding the then applicable Budget, the Debtor may exceed
                      the budgeted amount for each Budget line item during any weekly
 Bankruptcy Rule      budget period by 10%, excluding any timing difference resulting from
 4001(c)(l)(B)        the roll forward of budgeted expenses from previous weekly periods
                      that were unpaid and which may be rolled forward to subsequent
 Local Rule 4001-     periods, subject to certain other terms and conditions (a “Permitted
 2(a)(ii)             Variance”); provided, that (i) the total amount of the DIP Loans do not
                      exceed the Stated Principal Amount, and (ii) none of the proceeds of
                      the DIP Loans shall be used by any party-in-interest to take any action
                      or to otherwise assert any claims or causes of action against the DIP
                      Lender in any capacity (except for the purposes of enforcement of the
                      DIP Order or this DIP Note). See DIP Note, § 3(a).

 Chapter 11           The Debtor shall obtain orders from the Bankruptcy Court (a)
 Milestones           conditionally or finally approving the Disclosure Statement by October
                      30, 2019, and (b) confirming the Plan by December 6, 2019, subject
 Bankruptcy Rule      only to the Bankruptcy Court’s docket. See DIP Order, ¶ 8; DIP Note,
 4001(c)(1)(B)        § 4(a).

 Local Rule 4001-
 2(a)(ii)

 Liens and Priorities DIP Liens:

 Bankruptcy Rule      Pursuant to sections 364(c)(1) and 364(c)(2) of the Bankruptcy Code, a
 4001(c)(l)(B)(i)     valid, binding, continuing, enforceable, fully perfected first priority
                      senior security interest in and lien upon all pre- and post-petition
                      property of the Debtor or its estate, whether existing on the Petition


                                              8
11327705/1
               Case 19-12284-KG        Doc 8    Filed 10/27/19      Page 9 of 24



     Rule Citation                          Summary of Material Terms

 Local Rule 4001-      Date or thereafter acquired (collectively, “Property”), including,
 2(a)(i)(D) and (G),   without limitation, any such encumbered cash of the Debtor and any
 4001- 2(a)(ii)        investment of such cash, inventory, accounts receivable, other rights to
                       payment whether arising before or after the Petition Date, contracts,
                       properties, plants, equipment, general intangibles, documents,
                       instruments, interests in leaseholds, real properties, patents, copyrights,
                       trademarks, trade names, other intellectual property, commercial tort
                       claims, equity interests, and the proceeds of all the foregoing. For
                       purposes of the DIP Order, the Property shall expressly exclude the
                       proceeds of the Estate’s claims and causes of action under sections
                       502(d), 544, 545, 547, 548, 549, 550, and 553 of the Bankruptcy Code
                       and any other avoidance actions under the Bankruptcy Code
                       (collectively, “Avoidance Actions”) which shall not be subject to the
                       DIP Liens, Superpriority Claims or any other liens or superpriority
                       claims.

                       Pursuant to section 364(d)(1), the DIP Liens shall prime any
                       prepetition liens of Silicon Valley Bank (“SVB”), which on
                       information and belief, were intended to be terminated by SVB as the
                       obligations being secured by such liens have been satisfied in full.

                       The DIP Liens shall not be subject or subordinate to (i) any lien or
                       security interest that is avoided and preserved for the benefit of the
                       Estate under section 551 of the Bankruptcy Code, or (ii) any liens
                       arising after the Petition Date including, without limitation, any liens or
                       security interests granted in favor of any federal, state, municipal or
                       other governmental unit, commission, board or court for any liability of
                       the Debtor to the extent permitted by applicable non-bankruptcy law.

                       See DIP Order, ¶¶ 14-15; DIP Note, § 5.

                       DIP Superpriority Claim:

                       Pursuant to section 364(c)(1) of the Bankruptcy Code, all of the DIP
                       Obligations shall constitute allowed senior administrative expense
                       claims against the Debtor (the “Superpriority Claims”) with priority
                       over any and all administrative expenses, adequate protection claims,
                       diminution claims and all other claims against the estate, now existing
                       or hereafter arising, of any kind whatsoever, including, without
                       limitation, all administrative expenses of the kind specified in sections
                       503(b) or 507(b) of the Bankruptcy Code, and over any and all
                       administrative expenses or other claims arising under sections 105,
                       326, 328, 330, 331, 503(b), 507(a), 507(b), 546, 726, 1113 or 1114 of
                       the Bankruptcy Code, whether or not such expenses or claims may


                                               9
11327705/1
              Case 19-12284-KG     Doc 8     Filed 10/27/19      Page 10 of 24



     Rule Citation                       Summary of Material Terms

                     become secured by a judgment lien or other non-consensual lien, levy
                     or attachment, which allowed claims shall for purposes of section
                     1129(a)(9)(A) of the Bankruptcy Code be considered administrative
                     expenses allowed under section 503(b) of the Bankruptcy Code, and
                     which shall be payable from and have recourse to all pre- and post-
                     petition property of the Debtor and all proceeds thereof, excluding,
                     however, the proceeds of all Avoidance Actions, subject only to the
                     Carve-Out to the extent specifically provided for herein.

                     See DIP Order, ¶ 11.

 Repayment and       The DIP Lender’s claim on account of the DIP Obligations shall be
 Prepayment          allowed in full under the Plan. The DIP Lender shall have the right, on
                     account of being the holder of the DIP Lender Claim, to exercise the
                     Subscription Option. Further, the DIP Lender, on account of being the
                     holder of the allowed DIP Lender Claim, shall receive, payment in
                     Cash of the remaining amount of the allowed DIP Lender Claim after
                     the DIP Lender has exercised the Subscription Option to receive its
                     share of the equity of the reorganized debtor; provided that the plan
                     sponsor and the DIP Lender, to the extent they are both the same entity,
                     may agree to satisfy the allowed DIP Lender Claim without having to
                     fund actual Cash from the Plan Sponsor to the DIP Lender. The DIP
                     Lender Claim shall be repaid by a combination of the Subscription
                     Option (which shall reduce amounts owing under the DIP Note on a
                     dollar-for-dollar basis), the funding of additional consideration by Plan
                     Sponsor or cancellation of such amounts advanced under the DIP.

                     Draws against the DIP Facility cannot be prepaid in any amount.

                     See DIP Order, ¶ 11, DIP Note ¶ 2(e)-(f).

 Carve Out           The liens and claims of or granted to the DIP Lender shall be subject
                     and subordinate to the payment, without duplication, of the following
 Bankruptcy Rule     fees and claims (the amounts set forth below, together with the
 4001(c)(1)(B)       limitations set forth therein, collectively, the “Carve-Out”): (a) all
                     allowed fees and expenses of attorneys, investment bankers and
 Local Rule 4001-    financial advisors (collectively, the “Estate Professionals”) employed
 2(a)(i)(f)          by the Estate or the Debtor pursuant to sections 327 and 328 of the
                     Bankruptcy Code which are accrued prior to the Termination Date to
                     the extent set forth in (and limited by) the Budget, in each case, are
                     accrued prior to the Termination Date (i) solely to the extent set forth
                     in (and limited by) the Budget plus (ii) up to an additional aggregate
                     amount of $25,000 to be shared by the Estate Professionals (and to
                     fund any operations) after the Termination Date (the “Carve-Out


                                            10
11327705/1
              Case 19-12284-KG      Doc 8     Filed 10/27/19     Page 11 of 24



     Rule Citation                        Summary of Material Terms

                     Amount”); and (b) quarterly fees required to be paid pursuant to 28
                     U.S.C. § 1930(a)(6) and any fees payable to the Clerk of the Court or
                     to the Debtor’s appointed claims agent. The DIP Lender will fund the
                     Carve-Out Amount to the Debtor as needed to pay any fees and
                     expenses of Estate Professionals that the Debtor is authorized to pay
                     pursuant to an interim compensation or other order entered by the
                     Court. See DIP Order, ¶ 12.

                     Notwithstanding the foregoing, none of the Carve-Out, proceeds from
                     the DIP Financing or Cash Collateral may be used (a) to investigate or
                     challenge in any respect the validity, perfection, priority, extent or
                     enforceability of the DIP Liens, (b) to delay, challenge or impede any
                     rights of the DIP Lender under any of the DIP Documents or the DIP
                     Order, or (c) to pursue any claims or causes of action of any kind
                     against the DIP Lender (except for purposes of enforcement of the DIP
                     Order or the DIP Note). See DIP Order, ¶ 13.

                     Nothing herein shall restrict the ability of any other party to investigate
                     or object to a disclosure statement or a plan of reorganization, and the
                     Carve-Out, proceeds from the DIP Financing may be used to pay
                     approved fees and expenses of Estate Professionals employed by the
                     Committee, if any, in connection therewith. See DIP Order, ¶ 13.

 Events of Default   Events of Default. Usual and customary for financings of this type,
                     including, without limitation, non-payment of principal and interest,
 Bankruptcy Rule     defaults under affirmative and negative covenants and breaches of
 4001(c)(l)(B)       representations and warranties. The Debtor’s failure to satisfy any of
                     the case milestones set forth in the DIP Order and DIP Note (as
 Local Rule 4001-    discussed above) would also constitute an Event of Default thereunder.
 2(a)(ii)            Additionally, certain actions, if taken, or pleadings, if filed, would
                     constitute an Event of Default. See DIP Order ¶ 8.

                     Remedies. Upon the occurrence of an Event of Default and after five
                     (5) business days’ written notice by the DIP Lender to the Notice
                     Parties (the “Default Notice Period”), the automatic stay shall
                     terminate, and the DIP Lender shall be permitted to exercise any
                     remedies permitted by law, including any of the following actions,
                     unless the Court determines during the Default Notice Period that an
                     Event of Default has not occurred: (i) declare all or any portion of the
                     outstanding DIP Obligations due and payable, whereupon the same
                     shall become, forthwith due and payable without presentment, demand,
                     protest or notice of any kind, all of which are hereby waived by the
                     Debtor; (ii) enforce all liens and security interests in the DIP Collateral
                     ; (iii) institute proceedings to enforce payment of such DIP Obligations


                                             11
11327705/1
              Case 19-12284-KG        Doc 8    Filed 10/27/19     Page 12 of 24



     Rule Citation                          Summary of Material Terms

                       ; (iv) terminate the obligation of the DIP Lender to make Loans; and
                       (v) exercise any other remedies and take any other actions available to
                       it at law, in equity, under the DIP Note, , the Bankruptcy Code, other
                       applicable law or pursuant to the DIP Order; provided, however, that
                       the DIP Lender shall continue to fund the Debtor’s operations, pursuant
                       to the Budget, through the Default Notice Period. Notwithstanding the
                       foregoing, the DIP Lender, on or after November 2, 2019, shall be
                       permitted to terminate its obligation to make Loans if the Debtor fails
                       to cause new, properly authorized termination statements with respect
                       to the extant liens of SVB to be recorded by the Secretary of State for
                       the State of Delaware by November 1, 2019. See DIP Order ¶ 9.


 Waiver /              The automatic stay shall be modified to the extent necessary to permit
 Modification of the   the DIP Lender to exercise its remedies in accordance with the terms of
 Automatic Stay        the DIP Order and DIP Documents, including subject to any notice
                       requirements set forth therein. See DIP Order ¶¶ 9, 15.
 Bankruptcy Rule
 4001(c)(1)(B)(iv)     Notwithstanding the provisions of section 362 of the Bankruptcy Code,
                       (i) the DIP Lender, may, at its sole option, file or record or cause the
                       Debtor to obtain any such landlord or warehousemen lien waivers or
                       other third party consents or execute, file or record, any such UCC
                       financing statements, notices of liens and security interests, mortgages,
                       amendments to mortgages and/or other similar documents or
                       instruments as the DIP Lender may require, and (ii) the DIP Lender
                       may require the Debtor to deliver to the DIP Lender, any chattel paper,
                       instruments or securities evidencing or constituting any DIP Collateral,
                       and the Debtor shall cooperate and comply therewith. See DIP Order ¶
                       15.

 Waiver /              The DIP Liens shall be effective and perfected upon the date the DIP
 Modification of       Order is entered and without the necessity of the execution, recordation
 Applicability of      or filing by the Debtor or the DIP Lender of mortgages, security
 Non- bankruptcy       agreements, control agreements, pledge agreements, financing
 Law Relating to       statements or other similar documents, or the possession or control by
 Perfection or         the DIP Lender of or over any DIP Collateral. See DIP Order, ¶ 15.
 Enforceability of
 Liens                 The DIP Liens shall be, and they hereby are, deemed duly perfected
                       and recorded under all applicable federal or state or other laws as of the
 Bankruptcy Rule       date hereof, and no notice, filing, mortgage recordation, possession,
 4001(c)(1)(B)(vii)    further order, landlord or warehousemen lien waivers or other third
                       party consents or other act, shall be required to effect such perfection;
                       provided, however, that notwithstanding the provisions of section 362
                       of the Bankruptcy Code, (i) the DIP Lender, may, at its sole option, file


                                              12
11327705/1
              Case 19-12284-KG     Doc 8     Filed 10/27/19     Page 13 of 24



     Rule Citation                       Summary of Material Terms

                     or record or cause the Debtor to obtain any such landlord or
                     warehousemen lien waivers or other third party consents or execute,
                     file or record, any such UCC financing statements, notices of liens and
                     security interests, mortgages, amendments to mortgages and/or other
                     similar documents or instruments as the DIP Lender may require, and
                     (ii) the DIP Lender may require the Debtor to deliver to the DIP
                     Lender, any chattel paper, instruments or securities evidencing or
                     constituting any DIP Collateral, and the Debtor shall cooperate and
                     comply therewith. If the DIP Lender shall elect for any reason to cause
                     to be obtained any landlord or warehouse lien waivers or other third
                     party consents or cause to be filed or recorded any such notices,
                     financing statements, mortgages, amendments to mortgages or other
                     documents or instruments with respect to such security interests and
                     liens, or if the DIP Lender, in accordance with the DIP Documents or
                     the DIP Order, elects to take possession of any DIP Collateral, all such
                     landlord or warehouse lien waivers or other third party consents,
                     financing statements, mortgages, amendments to mortgages or similar
                     documents or instruments or taking possession shall be deemed to have
                     been filed or recorded or taken in the Chapter 11 Case as of the
                     commencement of the Chapter 11 Case but with the priorities as set
                     forth herein. The DIP Lender may, but shall not be required to, file a
                     certified copy of the DIP Order in any filing or recording office in any
                     county or other jurisdiction in which the Debtor has real or personal
                     property and such filing or recording shall constitute further evidence
                     of the DIP Lender’s interest in the DIP Collateral.

                     See DIP Order, ¶ 15; DIP Note, §§ 5(d), (f).

 Liens on Avoidance None. See DIP Order, ¶ 14.
 Actions

 Bankruptcy Rule
 4001(c)(l)(B)(xi)

 Local Rule 4001-
 2(a)(i)(D)

 Credit Bid Rights   Subject to section 363(k) of the Bankruptcy Code and entry of the DIP
                     Order, the DIP Lender shall have the right to “credit bid” the full
 Bankruptcy Rule     amount of its claims in connection with any sale of all or any portion of
 4001(c)(l)(B)       the Debtor’s assets, including, without limitation, a sale transaction
                     under section 363 of the Bankruptcy Code or included as part of any
 Local Rule 4001-    alternative restructuring plan subject to confirmation under section
 2(a)(ii)            1129(b)(2)(A)(iii) of the Bankruptcy Code. See DIP Order ¶ 22.


                                            13
11327705/1
               Case 19-12284-KG         Doc 8    Filed 10/27/19     Page 14 of 24



     Rule Citation                            Summary of Material Terms


 No Priming or Pari      No claim or lien having a priority superior to or pari passu with those
 Passu Liens             granted by the DIP Order to the DIP Lender shall be granted or allowed
                         until the occurrence of (i) the payment in full in cash or immediately
 Bankruptcy Rule         available funds of all of the DIP Obligations, (ii) the termination or
 4001(c)(1)(B)           expiration of all commitments to extend credit to the Debtor under the
                         DIP Documents, and (iii) the cash collateralization in respect of any
 Local Rule 4001-        asserted claims, demands, actions, suits, proceedings, investigations,
 2(a)(ii)                liabilities, fines, costs, penalties, or damages for which the DIP Lender
                         may be entitled to indemnification by the Debtor (“Paid in Full”).
                         While any portion of the DIP Financing (or any refinancing thereof),
                         the DIP Obligations remain outstanding and the commitments
                         thereunder have not been terminated, the DIP Liens shall not be (x)
                         subject or junior to any lien or security interest that is avoided and
                         preserved for the benefit of the Debtor’s estate under section 551 of the
                         Bankruptcy Code or (y) subordinated to or made pari passu with any
                         other lien or security interest, whether under section 364(d) of the
                         Bankruptcy Code or otherwise.

                         See DIP Order ¶ 17; DIP Note, § 5(g).



         16.   Solely out of the abundance of caution and solely for the period between entry of

the Interim DIP Order and the entry of the Final DIP Order (or earlier Termination Date), the

Debtor requests that the Court authorize the priming of prepetition liens (the “SVB Liens”) held

by the Debtor’s former prepetition lender, Silicon Valley Bank (“SVB”).

         17.   As detailed in the Willner Declaration, in February 2011, the Debtor entered into a

Loan and Security Agreement, as subsequently amended, with SVB, in which SVB provided a

term loan and revolving line of credit secured by all or substantially all of the Debtor’s assets in

the amount of $1.5 million. On or about May 12, 2015, any and all amounts owed to SVB were

paid so that SVB released all interests in the Debtor’s property. As a result of payment of the

amounts owed to SVB, the Debtor has no secured debt as of the Petition Date. SVB’s release of

its security interest in the Debtor’s assets is evidenced by two termination statements recorded


                                                14
11327705/1
               Case 19-12284-KG         Doc 8     Filed 10/27/19      Page 15 of 24



with the Secretary of State for the State of Delaware, true and accurate copies of Secretary of State

certificates relating thereto are attached hereto as Exhibit B. Recently (well after the recording of

the two termination statements) and apparently in error, two UCC continuation statements with

reference to the original financing statements were filed erroneously against the Debtor by or on

behalf of SVB.

         18.   The Debtor is in the process of rectifying this error by filing or procuring UCC

terminations with respect to the erroneous SVB continuation filings, and upon information and

belief, SVB does not oppose such action. Nonetheless, the liens remain on file as of the date

hereof. Given the confusing filings, the DIP Lender is unwilling to provide the DIP Financing

without assurances that its DIP Liens will be senior to the SVB Liens and requires an order on an

interim basis through entry of the Final DIP Order (or earlier Termination) priming the SVB Liens

(if they even exist) pursuant to section 364(d)(1) of the Bankruptcy Code. In the interim, the

Debtor will endeavor to cause new termination statements authorized by SVB to be recorded by

the Secretary of State for the State of Delaware, terminating the SVB Liens, and the Debtor’s

failure to do so by November 1, 2019 will result in an Event of Default and termination of the DIP

Financing, if the DIP Lender so elects. Notice of this Motion is being served on SVB.

                                     RELIEF REQUESTED

         19.   The Debtor seeks entry of the DIP Order:

               (a)     authorizing the Debtor to enter into the secured DIP Facility, which shall
                       include loans to be advanced and made available to the Debtor, up to a
                       maximum of $500,000, including up to $260,000 on an interim basis
                       (subject to the terms of the DIP Documents);

               (b)     ordering that, subject to the Carve-Out, in all respects, all obligations of the
                       Debtor to the DIP Lender under the DIP Documents shall be:

                       (i)     entitled to superpriority claim status under section 364(c)(1) of the
                               Bankruptcy Code, with priority over all administrative expense



                                                 15
11327705/1
               Case 19-12284-KG         Doc 8     Filed 10/27/19      Page 16 of 24



                               claims and unsecured claims now existing or hereafter arising under
                               the Bankruptcy Code; and

                       (ii)    secured, pursuant to section 364(c)(1) and (c)(2) of the Bankruptcy
                               Code, by a first priority lien on all of the pre- and post-petition
                               property of the Debtor whether existing on the Petition Date or
                               thereafter acquired (excluding avoidance actions);

                       (iii)   for the period between entry of the Interim DIP Order and entry of
                               the Final DIP Order (or earlier Termination Date), senior to the SVB
                               Liens pursuant to section 364(d)(1) of the Bankruptcy Code;

               (c)     modifying the automatic stay imposed by section 362 of the Bankruptcy
                       Code to the extent necessary to implement and effectuate the terms and
                       provisions of the DIP Order, as applicable; and

               (d)     granting related relief.

                 THE DEBTOR HAS AN IMMEDIATE NEED FOR CASH

         20.   The Debtor proposes to use the proceeds of the DIP Facility to, among other things,

to fund the Debtor’s operations and the administration of this Chapter 11 Case in order to effectuate

the restructuring contemplated in the Plan. Without access to the DIP Facility to satisfy these

obligations, the Debtor will have insufficient funds to continue to administer its estate and exit the

Chapter 11 Case. Thus, the Debtor’s access to the DIP Facility will facilitate its efforts to maximize

value of the Debtor’s estate for its creditors through confirmation of the proposed Plan.

    ALTERNATIVE SOURCES OF FINANCING ARE NOT READILY AVAILABLE

         21.   The Debtor does not believe that alternative sources of significant financing are

readily available. In addition, the Debtor does not believe it would be prudent, or even possible, to

administer the Chapter 11 Case on a “cash collateral” basis. Without access to the DIP Facility,

the Debtor has less than $10,000 cash on hand, and will be unable to generate sufficient levels of

cash flow through operation of the Debtor’s business to cover cash needs and the projected costs

of the Chapter 11 Case. In addition, even if the Debtor could secure an alternative source of

financing, consummating such financing would result in a failure of the Plan’s conditions to


                                                  16
11327705/1
                Case 19-12284-KG         Doc 8     Filed 10/27/19     Page 17 of 24



confirmation and effectiveness, thereby causing a loss of the substantial consideration pledged to

the Debtor’s estate thereunder. This result would cause a severe hardship to the Debtor and its

stakeholders.

         22.    In sum, the Debtor believes that, given the realities of the current circumstances of

its Chapter 11 Case, the proposed DIP Facility represents the best (and likely only) option available

to address the Debtor’s immediate liquidity needs. It is the product of extensive arm’s length

negotiations with ESW and is an essential component of effectuating the restructuring

contemplated in the Plan.

                                       BASIS FOR RELIEF

    A. The Debtor Should Be Authorized to Obtain DIP Financing Through the DIP
       Facility.

                i.     Entering Into the DIP Facility Is an Exercise of the Debtor’s Sound
                       Business Judgment.

         23.    The Court should authorize the Debtor, as an exercise of its sound business

judgment, to enter into the DIP Documents and obtain access to the DIP Facility. Section 364 of

the Bankruptcy Code authorizes a debtor to obtain secured or superpriority financing under certain

circumstances discussed in detail below. Courts grant a debtor considerable deference in acting in

accordance with its business judgment in obtaining post-petition secured credit, so long as the

agreement to obtain such credit does not run afoul of the provisions of, and policies underlying,

the Bankruptcy Code. See, e.g., In re Trans World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D.

Del. 1994) (approving post-petition loan and receivables facility because such facility “reflect[ed]

sound and prudent business judgment”); In re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D.

Del. 2011) (“[C]ourts will almost always defer to the business judgment of a [trustee] in the

selection of the lender.”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990)

(“Cases consistently reflect that the court’s discretion under section 364 is to be utilized on grounds

                                                  17
11327705/1
                Case 19-12284-KG            Doc 8     Filed 10/27/19   Page 18 of 24



that permit reasonable business judgment to be exercised so long as the financing agreement does

not contain terms that leverage the bankruptcy process and powers or its purpose is not so much

to benefit the estate as it is to benefit parties in interest.”).

         24.    Specifically, to determine whether the business judgment standard is met, a court

need only “examine whether a reasonable business person would make a similar decision under

similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also In

re Curlew Valley Assocs., 14 B.R. 506, 513–14 (Bankr. D. Utah 1981) (noting that courts should

not second guess a trustee’s business decision when that decision involves “a business judgment

made in good faith, upon a reasonable basis, and within the scope of the trustee’s authority under

the [Bankruptcy] Code”).

         25.    Furthermore, in considering whether the terms of post-petition financing are fair

and reasonable, courts consider the terms in light of the relative circumstances of both the estate

and the potential lender. In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003);

see also Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re

Elingsen McLean Oil Co., Inc.), 65 B.R. 358, 365 (W.D. Mich. 1986) (recognizing a trustee may

have to enter into “hard bargains” to acquire funds for a reorganization of the estate). The Court

may also appropriately take into consideration non-economic benefits to an estate offered by a

proposed post-petition facility. For example, in In re ION Media Networks. Inc., the bankruptcy

court for the Southern District of New York held that:

                Although all parties, including the Debtor and the Committee, are naturally
                motivated to obtain financing on the best possible terms, a business decision
                to obtain credit from a particular lender is almost never based purely on
                economic terms. Relevant features of the financing must be evaluated,
                including non economic elements such as the timing and certainty of
                closing, the impact on creditor constituencies and the likelihood of a
                successful reorganization. This is particularly true in a bankruptcy setting
                where cooperation and establishing alliances with creditor groups can be a


                                                     18
11327705/1
               Case 19-12284-KG         Doc 8     Filed 10/27/19     Page 19 of 24



               vital part of building support for a restructuring that ultimately may lead to
               a confirmable reorganization plan. That which helps foster consensus may
               be preferable to a notionally better transaction that carries the risk of
               promoting unwanted conflict.

No. 09-13125, 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009) (emphasis added).

         26.   The Debtor’s determination to move forward with the DIP Facility is an exercise

of the Debtor’s sound business judgment following an arm’s length process and careful evaluation

of alternatives. Specifically, the Debtor requires post-petition financing to fund the Debtor’s

working capital needs and the administrative expenses of the chapter 11 process. The terms of the

DIP Facility are advantageous to the Debtor, including four (4%) percent interest (except in the

case of Debtor’s default). Further, the DIP Facility funds the Chapter 11 Case as contemplated

under the RSA. In addition, the Debtor took into account that entering into alternative financing

would result in a failure of the Plan’s conditions to confirmation and effectiveness, to the severe

detriment of the Debtor’s stakeholders. Accordingly, the Debtor negotiated the DIP Documents

with the DIP Lender in good faith, at arm’s length, and with the assistance of its advisors, and the

Debtor believes that it has obtained the best financing available under the circumstances.

               ii.     The Debtor Should Be Authorized to Obtain DIP Financing on a
                       Secured and Superpriority Basis.

         27.   The Debtor proposes to obtain financing under the DIP Facility by providing

security interests and liens as set forth above pursuant to section 364(c) of the Bankruptcy Code.

The statutory requirement for obtaining post-petition credit under section 364(c) is a finding, made

after notice and hearing, that a debtor is “unable to obtain unsecured credit allowable under Section

503(b)(1) of the [the Bankruptcy Code].” 11 U.S.C. § 364(c). See In re Crouse Grp., Inc., 71 B.R.

544, 549 (Bankr. E.D. Pa. 1987) (secured credit under section 364(c) of the Bankruptcy Code is

authorized, after notice and hearing, upon showing that unsecured credit cannot be obtained).



                                                 19
11327705/1
               Case 19-12284-KG         Doc 8     Filed 10/27/19      Page 20 of 24



         28.   Courts have articulated a three-part test to determine whether a debtor is entitled to

financing under section 364(c) of the Bankruptcy Code. Specifically, courts look to whether:

               (a)     the debtor is unable to obtain unsecured credit under section 364(b) of the
                       Bankruptcy Code, i.e., by allowing a lender only an administrative claim;

               (b)     the credit transaction is necessary to preserve the assets of the estate; and

               (c)     the terms of the transaction are fair, reasonable, and adequate, given the
                       circumstances of the debtor-borrower and proposed lenders.

In re Ames Dep’t Stores, 115 B.R. 34, 37-39 (Bankr. S.D.N.Y. 1990); see also In re St. Mary

Hosp., 86 B.R. 393, 401-02 (Bankr. E.D. Pa. 1988); Crouse Grp., 71 B.R. at 549.

         29.   Based on current capital market conditions, after consultation with its advisors, the

Debtor determined that post-petition financing on an unsecured basis would be unobtainable.

Without the DIP Facility, the Debtor will not be able to preserve and maximize the value of the

Debtor’s estate. Absent sufficient financing to operate the business during the Chapter 11 Case

and consummate the Plan, the value of the Debtor’s estate would be substantially impaired to the

detriment of all stakeholders. Given the Debtor’s circumstances, the Debtor believes that the terms

of the DIP Facility are fair, reasonable, and adequate, all as more fully set forth below.

         30.   In the event that a debtor is unable to obtain unsecured credit, section 364(c)(1) of

the Bankruptcy Code provides that the debtor may obtain credit that is secured by an administrative

expense claim having priority “over any or all administrative expenses of the kind specified in

section 503(b) or 507(b) of [the Bankruptcy Code].” As described above, the Debtor is unable to

obtain unsecured credit. Therefore, approving the Superpriority Claim in favor of the DIP Lender

is reasonable and appropriate.

         31.   As set forth above, out of the abundance of caution, given what are believed to be

erroneous recent filings by or on behalf of the Debtor’ former prepetition lender, SVB, with the

Secretary of State for the State of Delaware, the DIP Lender and Debtor request that the DIP


                                                 20
11327705/1
                Case 19-12284-KG          Doc 8     Filed 10/27/19      Page 21 of 24



Lender be granted priming liens, senior to the SVB Liens (if any exist) pursuant to section

364(d)(1) of the Bankruptcy Code. Such priming liens are granted only for the period between

entry of the Interim DIP Order and entry of the Final DIP Order (or earlier Termination Date).

Moreover, the Debtor submits that SVB is adequately protected because the Debtor has no

outstanding obligations to SVB and therefore, SVB does not have any lien entitled to protection.

         32.    The security interests and liens requested herein are appropriate under sections

364(c)(1), 364(c)(2) and 364(d)(1) of the Bankruptcy Code because, among other things, the

security interests and liens do not impair the interests of any holder of a valid, perfected, prepetition

security interest or lien in the property of the Debtor’s estate.

                iii. No Comparable Alternative to the DIP Facility Is Reasonably Available.

         33.    In satisfying the standards of section 364(c) of the Bankruptcy Code, a debtor need

not seek credit from every available source, but needs only to demonstrate “by a good faith effort

that credit was not available without” the protections afforded to potential lenders by sections

364(c) of the Bankruptcy Code. See In re Snowshoe Co., 789 F.2d 1085, 1088 (4th Cir. 1986) (“the

statute imposes no duty to seek credit from every possible lender before concluding that such credit

is unavailable”); see also In re Plabell Rubber Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio

1992). Moreover, in circumstances where only a few lenders likely can or will extend the

necessary credit to a debtor’s estate, “it would be unrealistic and unnecessary to require the trustee

to conduct such an exhaustive search for financing.” In re Sky Valley, Inc., 100 B.R. 107, 113

(Bankr. N.D. Ga. 1988), aff’d sub nom. Anchor Sav. Bank FSB v. Sky Valley, Inc., 99 B.R. 117,

120 n.4 (N.D. Ga. 1989). Generally, a debtor’s efforts are to be considered on a case by case basis,

particularly “[g]iven the ‘time is of the essence’ nature of this type of financing.” In Reading Tube

Indus., 72 B.R. 329, 332 (Bankr. E.D. Pa. 1987). See also In re Sky Valley, Inc., 100 B.R. at 112-



                                                   21
11327705/1
               Case 19-12284-KG          Doc 8     Filed 10/27/19     Page 22 of 24



13 (exhaustive search not required where the business suffered from financial stress, had little or

no unencumbered property, and primary property was subject to numerous liens, and thus debtors’

approach of only four lenders was sufficient under such circumstances).

         34.   In light of the advantageous terms of the Plan, the Debtor does not believe that

alternative sources of sufficient financing are reasonably available.         Thus, the Debtor has

determined that the DIP Facility provides the best option under the circumstances to both fund the

Chapter 11 Case and bridge the gap until confirmation of the Plan. Therefore, the Debtor submits

that the requirements of sections 364 of the Bankruptcy Code are satisfied.

    B. The DIP Lender Should Be Deemed a Good-Faith Lender under Section 364(e).

         35.   Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

collect on loans extended to a debtor’s estate, and its right in any lien securing those loans, even if

the authority of the trustee to obtain such loans or grant such liens is later reversed or modified on

appeal. Section 364(e) of the Bankruptcy Code provides that:

               The reversal or modification on appeal of an authorization under this section
               [364 of the Bankruptcy Code] to obtain credit or incur debt, or of a grant
               under this section of a priority or a lien, does not affect the validity of any
               debt so incurred, or any priority or lien so granted, to an entity that extended
               such credit in good faith, whether or not such entity knew of the pendency
               of the appeal, unless such authorization and the incurring of such debt, or
               the granting of such priority or lien, were stayed pending appeal.

         36.   As explained herein, the DIP Facility is the result of the Debtor’s reasonable and

informed determination that the DIP Lender offered the most favorable terms on which to obtain

needed post-petition financing, and of arm’s length, good-faith negotiations between the Debtor

and the DIP Lender. The terms and conditions of the DIP Facility are reasonable and appropriate

under the circumstances, and the proceeds of the DIP Facility will be used only for purposes that

are permissible under the Bankruptcy Code. Further, no consideration is being provided to any



                                                  22
11327705/1
               Case 19-12284-KG          Doc 8    Filed 10/27/19      Page 23 of 24



party to the DIP Facility other than as described herein. Accordingly, the Court should find that

the DIP Lender is a “good faith” lender within the meaning of section 364(e) of the Bankruptcy

Code and is entitled to all of the protections afforded by that section.

    C. The Automatic Stay Should Be Modified on a Limited Basis.

         37.   The Debtor requests that the automatic stay imposed by section 362 of the

Bankruptcy Code be modified to the extent necessary to implement and effectuate the terms and

provisions of the DIP Order, as applicable. Among other things, the proposed DIP Order provides

that the automatic stay provisions of section 362 of the Bankruptcy Code will be modified, to the

extent necessary, to permit the DIP Lender to exercise certain remedies if an Event of Default

occurs and is called by the DIP Lender.

         38.   Similar stay modifications are commonplace and standard features of post-petition

financing arrangements, and, in the Debtor’s business judgment, are reasonable and fair under the

circumstances of this Chapter 11 Case. See, e.g., In re Peak Broad., LLC, No. 12¬10183 (PJW)

(Bankr. D. Del. Feb. 2, 2012) (terminating automatic stay after occurrence of termination event);

In re TMP Directional Mktg., LLC, No. 11-13835 (MFW) (Bankr. D. Del. Jan. 17, 2012)

(modifying automatic stay as necessary to effectuate the terms of the order); In re Broadway 401

LLC, No. 10-10070 (KJC) (Bankr. D. Del. Feb. 16, 2010) (same); In re Haights Cross Commc’ns,

Inc., No. 10-10062 (BLS) (Bankr. D. Del. Feb. 8, 2010) (same).

                 WAIVER OF BANKRUPTCY RULE 6004(A) AND 6004(H)

         39.   To implement the foregoing successfully, the Debtor requests that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtor has established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).




                                                 23
11327705/1
               Case 19-12284-KG            Doc 8   Filed 10/27/19      Page 24 of 24



                                              NOTICE

         40.    The Debtor will provide notice of this motion to: (a) the U. S. Trustee for Region

3; (b) the entities listed on the List of Creditors Holding the 20 Largest Unsecured Claims filed

pursuant to Bankruptcy Rule 1007(d); (c) counsel to the Noteholders; (d) counsel to the proposed

Plan Sponsor; (e) the Internal Revenue Service; and (f) Silicon Valley Bank. As this Motion is

seeking first-day relief, notice of this Motion and any order entered hereon will be served on all

parties required by Rule 9013-1(m) of the Local Rules for the United States Bankruptcy Court for

the District of Delaware. Due to the urgency of the circumstances surrounding this Motion and the

nature of the relief requested herein, the Debtor respectfully submits that no further notice of this

Motion is needed or required.

         WHEREFORE, the Debtor respectfully requests that the Court enter the DIP Order,

substantially in the form attached hereto as Exhibit A, grant the relief requested herein, and grant

such other relief as is just and proper.

  Dated: October 27, 2019                               MORRIS JAMES LLP

                                                        /s/ Eric J. Monzo
                                                        Jeffrey R. Waxman (DE Bar. No. 4159)
                                                        Eric J. Monzo (DE Bar No. 5214)
                                                        Brya M. Keilson (DE Bar No. 4643)
                                                        500 Delaware Avenue, Suite 1500
                                                        Wilmington, DE 19801
                                                        Telephone: (302) 888-6800
                                                        Facsimile: (302) 571-1750
                                                        Email: jwaxman@morrisjames.com
                                                        Email: emonzo@morrisjames.com
                                                        Email: bkeilson@morrisjames.com

                                                        Proposed Counsel to the Debtor and
                                                        Debtor in Possession




                                                   24
11327705/1
